This matter having come before the Court on a petition for certification from the final judgment of the Appellate Division, and *573the Court having granted certification and having summarily remanded the matter to the Appellate Division to supplement or amend its February 7, 2006, order by addressing defendant’s argument on appeal that the trial court should have granted his motion to withdraw his guilty plea prior to sentencing, 187 N.J. 489, 901 A.2d 952 (2006),
And the Appellate Division having filed an order on remand on August 10,2006, supplementing its prior Order,
And the Court having reviewed the matter in the context of the record and the Appellate Division’s supplemental order,
And good cause appearing;
IT IS ORDERED that the petition for certification is denied.